                                                \/          \/
                                                            ,/


AO 2458 (Rev. 02/08/2019) Judgment in 3 Criminal Pettji1Case (Modified)                                                                                                  Page 1 ofl       J-
                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                   v.                                                                    (For Offenses Committed On or After-November I, 1987)


                          Manuel Bravo-Cancino                                                           Case Number: 3:19-mj-21912




REGISTRATION NO. 74959298
                                                                                                                                               MAY 15 2019
THE DEFENDANT:
 lZI pleaded guilty to count(s) _l:....:.of:....:.C.::.o::m:!:p.::.la::i::nt=------------+.tt"'~"'-':.,"""~''"1~,._'.\"".L-4
                                                                                                                           '?-r;-~*:~;;c~
                                                                                                                                        Tr-<f'di!~:.:..;··;;,:,JJ,~oJi';~~")fl.T:NJ.O.+
                                                                                                 \)     •!.:. ,,                 '"'               .~...

 D was found guilty to count(s)                                                              BY                                                                    DEPUTY
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                                         Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                               1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    {6. TIME SERVED
  lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
  lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any materif!l change in the defendant's economic circumstances.

                                                                                                     Wednesday, May 15, 2019
                                                                                                     Date of Imposition of Sentence

                    d--:?---
 Received ··--</~~·___.oc...·______
               . dµSM
                                                                                                     II&L~Ot::OCK
                                                                                                     UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                                                          3:19-mj-21912
